 

Exhibit 10.2

COOL HOLDINGS, INC.
PROMISSORY NOTE CONSOLIDATION AGREEMENT

This PROMISSORY NOTE CONSOLIDATION AGREEMENT (this “Agreement”) is made and
entered into as of September 30, 2018, by and among Cool Holdings, Inc., a
Maryland corporation (“Company”), the existing debtors set forth on Schedule 1
attached hereto (each, a “Debtor”, and collectively, the “Debtors”), and
Delavaco Holdings Inc., the existing creditor of the Debtors (the
“Creditor”).  The Company, the Debtors and the Creditor are sometimes
individually referred to herein as a “Party”, and collectively as, the
“Parties”.

RECITALS

WHEREAS, the Debtors and Creditor are parties to those certain promissory notes
set forth on Schedule 2, attached hereto (such promissory notes, the
“Outstanding Notes”), and certain of the Outstanding Notes are secured pursuant
to the terms of those certain security agreements set forth on Schedule 3,
attached hereto (such security agreements, the “Security Agreements”);

WHEREAS, as of the date hereof, the outstanding principal and accrued but unpaid
interest outstanding under the Outstanding Notes is set forth beside each
Outstanding Note on Schedule 2, attached hereto (the aggregate amount of such
principal and accrued but unpaid interest due under all Outstanding Notes, the
“Aggregate Debt Amount”);

WHEREAS, the Debtors are affiliates of the Company, and the Parties have
determined that it is mutually beneficial and in each of their respective best
interests to (i) consolidate the Aggregate Debt Amount and all Outstanding Notes
into a single unsecured promissory note, in substantially the form attached
hereto as Exhibit A (the “Note”), between the Company and the Creditor, and (ii)
terminate the Security Agreements and extinguish and terminate all security
interests granted by the Debtors to secure the Aggregate Debt Amount and all
other obligations owing under the Outstanding Notes (such transactions, the
“Note Consolidation”); and

WHEREAS, the Parties desire to enter into this Agreement to provide for the
terms and conditions of the Note Consolidation.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.

Note Consolidation.

1.1Assignment and Assumption.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), (a) the Debtors hereby irrevocably
assign and transfer unto the Company all of the Outstanding Notes and the
Debtors’ respective rights, obligations and liabilities owing to the Creditor
under the Outstanding Notes as of the Closing

 

--------------------------------------------------------------------------------

 

including, without limitation, all monetary obligations, indebtedness and the
obligation to pay the Aggregate Debt Amount (collectively, the “Obligations”),
and (b) the Company hereby irrevocably accepts, assumes and agrees to discharge
in full the Outstanding Notes on behalf of the Debtors and all such Obligations.

1.2Issuance of Note.  Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), the Company shall issue to the Creditor the
Note.  Effective as of the Closing, the Note shall be deemed to amend and
replace in their entirety and restate all of the Outstanding Notes.  The terms
and conditions of the Note shall supersede, effective as of the Closing, the
terms and conditions of the Outstanding Notes; provided, however, that the
obligations incurred under the Outstanding Notes and as evidenced by the
Outstanding Notes shall continue under the Note, and shall not in any
circumstance be terminated, extinguished or discharged hereby but shall
hereafter be governed by the terms of the Note.

1.3Security and Collateral.  

(a)Termination.  Effective upon the Closing, (i) all mortgages, hypothecs,
charges, liens and other security interests of the Creditor in the real and
personal property of the Debtors and their respective affiliates in which the
Debtors or any one of their respective affiliates has granted to any Debtor a
security interest or charge or given to any Debtor a mortgage to secure its
obligations to any Debtor under the Outstanding Notes and Security Agreements
(collectively, the “Collateral”), and all guarantees of the Obligations, shall
be forever automatically, irrevocably and unconditionally satisfied, released
and discharged without further action; and (ii) the Security Agreements shall be
deemed terminated and of no further force or effect.

(b)Execution of Instruments and Filings.  Effective upon the Closing, the
Creditor agrees, to: (i) promptly execute and deliver to the Company and the
Debtors, as applicable, or their respective designees, at any registrations of
deeds or instruments of discharge necessary or desirable to release and
discharge any security interest granted under the Outstanding Notes and Security
Agreements, including, without limitation, any Uniform Commercial Code
termination statements, mortgage releases, intellectual property security
agreement releases, account control agreement terminations or release statements
pertaining to liens, charges and security interests heretofore granted to the
Creditor with respect to the Collateral and all guarantees of the Obligations as
the Company and the Debtors, as applicable, or their respective designees, may
reasonably request; (ii) deliver to the Company and the Debtors, as applicable,
or their respective designees all Outstanding Notes, Security Agreements and
other instruments (other than the Note) marked “Cancelled” and (iii) deliver
promptly such other termination statements or documents as the Company and the
Debtors, as applicable, or their respective designees, may from time to time
reasonably request to effectuate or reflect of public record, the release and
discharge of such security interests, mortgages, hypothecs and liens; provided,
that, immediately upon the Closing,  the Creditor will deliver all stock
certificates and other possessory collateral to the Company and the Debtors, as
applicable, or their respective designees.  Further, the Company and the
Debtors, as applicable, or their respective designees, are authorized by the
Creditor, following issuance of the Note, to file, without the signature of the
Creditor, to the extent permitted by applicable law, such termination
statements, deeds or instruments of discharge with respect to liens under the
Outstanding Notes and Security Agreements, mortgage release documents,
intellectual property release documents, account control agreement terminations
and such other instruments

2

 

--------------------------------------------------------------------------------

 

of release and discharge pertaining to the security interests, charges,
mortgages, hypothecs and other liens described above of the Creditor, in any of
the property, real or personal of the Company and the Debtors, as applicable or
their respective affiliates, as Company and the Debtors, as applicable, or their
respective designees may reasonably deem necessary to effectuate or reflect of
public record, the release and discharge of all such security interests,
charges, mortgages, hypothecs and liens.

1.4Closing.  The Note Consolidation contemplated hereunder shall take place at
the offices of the Company at 10:00 a.m. local time on the date hereof, or at
such other time and place as the Company and the Creditor mutually determine
(which time and place are designated as the “Closing”).    

2.

Representations and Warranties of the Parties.  Each of the Parties represents
and warrants, as to itself only, to each of the other Parties as of the Closing
as follows:

2.1Organization and Standing.  Such Party is a corporation or limited liability
company, as the case may be, duly incorporated or formed and validly existing
under, and by virtue of, the laws of its jurisdiction of organization, and such
Party is in good standing under such laws.

2.2Power.  Such Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute and deliver this Agreement and the
other documents to be executed and delivered by it hereunder and to carry out
and perform its respective obligations under the terms of this Agreement and the
other documents to be executed and delivered by it hereunder.

2.3Authorization.  All corporate or limited liability company, as applicable,
action on the part of such Party, its officers, directors, managers, members and
stockholders necessary for the authorization, execution and delivery by such
Party of this Agreement and the other documents to be executed and delivered by
it hereunder and the performance of all of its respective obligations hereunder
and thereunder has been taken or will be taken prior to the Closing.  This
Agreement and the other documents to be executed and delivered by it hereunder,
when executed and delivered by such Party, shall constitute valid and binding
obligations of such Party, enforceable in accordance with each of their
respective terms, except (a) as limited by laws of general application relating
to bankruptcy, insolvency and the relief of debtors and (b) as limited by rules
of law governing specific performance, injunctive relief or other equitable
remedies and by general principles of equity.

2.4Tax Advisors.  Each Party has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement.  With respect to such matters, the Parties are
relying solely on such advisors and not on any statements or representations of
any other Party or any of their respective agents, written or oral.  Each Party
understands that it, and not any other Party, shall be responsible for its own
tax liability that may arise as a result of the transactions contemplated by
this Agreement.

3

 

--------------------------------------------------------------------------------

 

3.

Conditions to the Parties’ Obligations to Close.  Each of the Parties’
obligation at the Closing is subject to the fulfillment on or before the Closing
of each of the following conditions, unless waived by the applicable Party:

3.1Representations and Warranties.  The representations and warranties made by
each of the other Parties in Section 2 shall be true and correct in all material
respects as of the date of the Closing.

3.2Covenants.  All covenants, agreements and conditions contained in this
Agreement, to be performed by the other Parties on or prior to the Closing shall
have been performed or complied with in all material respects.

3.3Proceedings and Documents.  All corporate, limited liability company and
other proceedings, each as applicable to such Party, in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to such Party and its counsel, and the Party and its counsel shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.

4.

Confidentiality.  Except as may be required by any law or regulation, the
Parties agree that they will maintain the confidentiality of any proprietary
information of the Company obtained by it pursuant to the this Agreement or by
virtue of its relationship as a creditor of the Company and Debtors, which is
not otherwise lawfully available from other sources, subject to the disclosure
of information of a non-technical nature, including summary financial
information, which the Creditors may disclose to its respective partners,
stockholders and/or affiliates so long as such partners, stockholders and/or
affiliates agree to maintain the confidentiality of such information.

5.

Miscellaneous.

5.1Survival.  The warranties, representations and covenants of the Parties
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of such
Party.

5.2Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile, sent by electronic mail, or otherwise
delivered by hand or by messenger addressed:

(a)if to the Creditor:  Delavaco Holdings, Inc., 2300 E. Las Olas Boulevard, 5th
Floor, Fort Lauderdale, Florida  33301

(b)if to the Company or any Debtor:  Cool Holdings, Inc., 48 NW 25th Street,
Suite #107, Miami, Florida  33127, with a copy (which shall not constitute
notice) to:  Jason R. Wisniewski, Esq., Dorsey & Whitney, LLP, 600 Anton
Boulevard, Suite 2000, Costa Mesa, California 92626 or at facsimile number (714)
800-1499 or at wisniewski.jason@dorsey.com.

Any such notice or communication shall be deemed to have been received (i) in
the case of personal delivery, on the date of such delivery, (ii) in the case of
a nationally-recognized

4

 

--------------------------------------------------------------------------------

 

overnight courier, on the next business day after the date when sent (or, in the
case of international deliveries, on the second business day after the date when
sent), (iii) in the case of mailing, at the earlier of its receipt or on the
third business day following that on which the piece of mail containing such
communication is posted, (iv) in the case of delivery via facsimile, upon
confirmation of facsimile transfer and (v) in the case of electronic mail, the
day sent when sent during normal business hours.

5.3Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the Parties (including permitted
transferees of the Note).  Nothing in this Agreement, express or implied, is
intended to confer upon any Party, other than the Parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

5.4Governing Law; Jurisdiction; Venue; Service of Process.  This Agreement shall
be governed by and construed under the laws of the State of New York as applied
to agreements among New York residents entered into and to be performed entirely
within New York, without regard to its conflict of law principles.  The Parties
hereby submit to the personal jurisdiction of, and agree that any legal
proceeding with respect to or arising under this Agreement, the Outstanding
Notes, the Security Agreements or the Note, shall be brought solely and
exclusively in the state courts of the State of New York sitting in New York
City and the United States District Court for the Southern District of New York,
if such court has subject matter jurisdiction.

5.5Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.6Expenses.  Each Party shall be responsible for its own costs and expenses in
connection with the negotiation, execution and performance of this
Agreement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing Party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such Party may be entitled.

5.7Amendments and Waivers.  Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Parties hereto. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

5.8Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

5.9Entire Agreement.  This Agreement, the exhibits attached hereto, and the
documents referenced herein constitute the entire agreement among the Parties
and no Party shall be liable or bound to any other Party in any manner by any
warranties, representations or covenants

5

 

--------------------------------------------------------------------------------

 

except as specifically set forth herein or therein.  This Agreement supersedes
any and all prior agreements, negotiations, correspondence, understandings and
communications among the Parties, whether written or oral, respecting the
subject matter hereof.

5.10Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  An original signature or copy thereof transmitted
by facsimile or other electronic transmission shall constitute an original
signature for purposes of this Agreement.

[Signature pages to follow]

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

COMPANY:

 

COOL HOLDINGS, INC.,

 

 

By:/s/ Mauricio Diaz

Name:  Mauricio Diaz

Title:  Chief Executive Officer

 

 

 

(Cool Holdings, Inc. - Signature Page to Promissory Note Consolidation
Agreement)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

DEBTORS:

 

COOLTECH HOLDING CORP.

 

 

 

By:/s/ Mauricio Diaz

Name:  Mauricio Diaz

Title:  Chief Executive Officer

 

 

COOLTECH DISTRIBUTION, LLC

 

 

 

By:/s/ Mauricio Diaz

Name:  Mauricio Diaz

Title:  Chief Executive Officer

 

 

ONECLICK INTERNATIONAL, LLC

 

 

 

By:/s/ Mauricio Diaz

Name:  Mauricio Diaz

Title:  Chief Executive Officer

 

 

 

 

(Cool Holdings, Inc. - Signature Page to Promissory Note Consolidation
Agreement)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

CREDITOR:

 

DELAVACO HOLDINGS, INC.

 

 

 

By:/s/ Catherine DeFrancesco

Name:  Catherine DeFrancesco

Ttile:  President

 

 

 

 

 

(Cool Holdings, Inc. - Signature Page to Promissory Note Consolidation
Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Schedule of Debtors

 

Cooltech Holding Corp.

 

Cooltech Distribution, LLC (formerly known as ICON Networks, LLC)

 

OneClick International, LLC

 

*** End Schedule 1 ***

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Schedule of Outstanding Notes

 

Promissory Note

 

Outstanding Principal

 

Outstanding Interest

OneClick International, LLC 8% Secured Promissory Note issued December 7, 2017
to New River Advisors, LLC, and as assigned to Delavaco Holdings Inc.on August
14, 2018

 

$371,000.00

 

$24,486.00

OneClick International, LLC 8% Secured Promissory Note issued August 2, 2017 to
New River Advisors, LLC, and as assigned to Delavaco Holdings Inc.on August 14,
2018

 

$185,500.00

 

$17,478.22

ICON Networks, LLC Amended and Restated Promissory Note issued February 14, 2018
to New River Advisors, LLC, and as assigned to Delavaco Holdings Inc.on August
14, 2018

 

$397,500.00

 

$30,210.00

Cooltech Holding Corp. Amended and Restated Promissory Note issued December 22,
2016 to Delavaco Holdings, Inc.

 

$200,000.00

 

$28,361.64

OneClick International, LLC Amended Promissory Note issued March 6, 2017 to
Delavaco Holdings, Inc.

 

$133,333.32

 

$0.00

OneClick International, LLC 8% Secured Promissory Note issued November 24, 2017
to Delavaco Holdings, Inc.

 

$99,980.00

 

$6,887.51

OneClick International, LLC 8% Secured Promissory Note issued November 28, 2017
to Delavaco Holdings, Inc.

 

$149,980.00

 

$10,198.64

OneClick International, LLC 8% Secured Promissory Note issued December 1, 2017
to Delavaco Holdings, Inc.

 

$149,980.00

 

$10,198.64

OneClick International, LLC 8% Secured Promissory Note issued December 19, 2017
to Delavaco Holdings, Inc.

 

$149,980.00

 

$9,498.73

OneClick International, LLC 8% Secured Promissory Note issued December 29, 2017
to Delavaco Holdings, Inc.

 

$24,980.00

 

$1,526.56

OneClick International, LLC 8% Secured Promissory Note issued December 29, 2017
to Delavaco Holdings, Inc.

 

$49,980.00

 

$3,054.33

OneClick International, LLC 8% Secured Promissory Note issued January 2,2018 to
Delavaco Holdings, Inc.

 

$49,980.00

 

$3,009.91

Total:

 

$1,962,193.32

 

$144,810.19

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Schedule of Security Agreements

 

Amended and Restated Security Agreement dated August 22, 2017 made by OneClick
International, LLC, OneClick License, LLC and Delavaco Holdings Inc. (as
successor in interest to New River Advisors LLC)

 

Collateral Agency Agreement dated August 22, 2017 by and among OneClick
International, LLC, OneClick License, LLC and Delavaco Holdings Inc. (as
successor in interest to New River Advisors LLC).

 

*** End Schedule 4 ***

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Note

 

(attached hereto)

 

 